DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 7 are amended.  Claims 1-10 are pending in the instant application.  Claims 7-10 remain withdrawn.   Claims 1-6 are under examination.  

Response to Amendment
The Amendment by Applicant’s representative Mr. Brian L. Mutschler on 07/26/2022 has been entered.   

Response to Arguments/Amendments
Objection to Specification
 
Applicant’s amendment to specification overcomes the objection.  The objection is hereby withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 by further limiting the amount of noble metal as a percentage of the noble metal and the support is from 0.2 to 2.5 wt% overcomes the rejection.  The cited `806 patent discloses examples of a heterogeneous catalyst comprising a titanium-silica support containing gold in amounts of 3.6 to 4.8 wt%, values which are significantly higher than the presently claimed amounts. The rejections are hereby withdrawn.  

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment to claim 1 by further limiting the amount of noble metal as a percentage of the noble metal and the support is from 0.2 to 2.5 wt% overcomes the rejection.  The cited `806 patent discloses examples of a heterogeneous catalyst comprising a titanium-silica support containing gold in amounts of 3.6 to 4.8 wt%, values which are significantly higher than the presently claimed amounts.  Suzuki fails to teach or suggest a heterogeneous catalyst comprising a support and a noble metal as a percentage of the noble metal and the support is from 0.2 to 2.5 wt% as recited in the present claims. The rejections are hereby withdrawn.  

Obviousness-type double patenting rejection
 
Applicant’s amendment overcomes the ODP rejection over the `204 patent.  The rejection is withdrawn.
Applicant’s amendment does not overcome the ODP rejection over the `886 application because claim 1 of the `886 application a heterogeneous catalyst comprising a support and gold, wherein said catalyst comprises from 0.1 to 5 wt% of gold.  The rejection is maintained.

Conclusions
Claims 1-6 are rejected.
Claims 7-10 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731